TYSON, J.
The court not only did not abuse its discretion in refusing to continue the cause, but exhibited great patience and leniency in postponing it from day to day for the accommodation of the defendant.
The motion made by defendant to admit Fannie 0. Treadwell a party defendant is not shown by the bill of exceptions or otherwise. We cannot know upon ivhat grounds it was predicated. So, too, the application of Fannie O. Treadwell to be made a party is not in the record and, likewise, we are not informed of its contents. In support of the correctness of the rulings of the court in refusing both, we are bound to presume that they did not present a state of facts which would hare authorized the granting of them.
There was no merit in the objection to the introduction in evidence of the deposition of the defendant taken in another case relating to the possession by him of the land in controversy. It ivas clearly án admission by him of the facts therein stated and wa® competent evidence against him. It is of no consequence that the depovsition was a. part of a file in the chancery court. That was a matter of which only the custodian • of the papers of that court could complain.
The record contains sufficient evidence to support the verdict of the jury assessing the annual rental value of the land at $75.
Affirmed.